


EXHIBIT 10(g)(ii)


Terms of Awards Under
2004 Employee and Director Equity-Based Compensation Plan (the “Plan”)


Capitalized terms used herein that are not defined shall have the same meaning
as set forth in the Plan.
  
1.         Stock Options
    
         (a)     Vesting Period: Ratably over four (4) years, with twenty-five
percent (25%) becoming exercisable on each of the first, second, third and
fourth anniversary of the grant date, except as provided in the Plan.
    
         (b)    Term: Ten (10) years from grant date.
    
         (c)    Exercise Price: Fair market value of BD common stock on grant
date.
    
         (d)    Form: Non-qualified stock options.
    
         (e)    Forfeiture: Subject to forfeiture if (a) the grantee violates
any agreement of non-competition with BD, or any agreement of non-disclosure of
confidential information of BD, or (b) if grantee commits acts or omissions that
would have been the basis for termination for Cause during the grantee’s
employment.
    
2.         Stock Appreciation Rights (SARs)
    
         (a)    Vesting Period: Ratably over four (4) years, with twenty-five
percent (25%) becoming exercisable on each of the first, second, third and
fourth anniversary of the grant date, except as provided in the Plan.
    
         (b)    Term: Ten (10) years from grant date.
    
         (c)    Exercise Price: Fair market value of BD common stock on grant
date.
    
         (d)    Settlement: Upon exercise, the holder receives shares (or
portion of a share) of BD common stock equal in value to the amount by which the
market price of the BD common stock at the time of exercise exceeds the exercise
price.
    
         (e)    Forfeiture: Subject to forfeiture if (a) the grantee violates
any agreement of non-competition with BD, or any agreement of non-disclosure of
confidential information of BD, or (b) if grantee commits acts or omissions that
would have been the basis for termination for Cause during the grantee’s
employment.
    
3.         Performance Units
    
         (a)    Vesting Period: Third anniversary of grant date.
    
         (b)    Settlement: Performance Units are settled in shares of BD common
stock. Performance Unit awards are given a share target. A formula determines
the actual number of shares that will be issued upon vesting, which is based on
BD’s performance against pre-established performance measures over the
applicable performance period.
    
         (c)    Performance Period: Three consecutive fiscal years, beginning
with the fiscal year in which the award is granted.
    
         (d)    Performance Measures: For awards prior to November 2012, consist
primarily of BD’s revenue growth and return on invested capital during the
performance period, with revenue growth weighted 60% or 70%, depending on the
year of grant. For awards made in November 2012 and later, consist primarily of
BD’s return on invested capital and relative total shareholder return compared
to that of a select group of peer companies, each weighted 50%. Payouts may
range from zero to 200% of the award’s share target.
    
         (e)    Dividend Equivalent Rights: Performance Units granted prior to
November 2012 were issued in tandem with dividend equivalent rights.
    




--------------------------------------------------------------------------------




         (f)    Termination prior to the completion of vesting period: Upon
death or 409A Disability, grantee vests in a pro rata amount of the award’s
share target. Upon Disability (other than a 409A Disability), Retirement or
involuntary termination without Cause, grantee vests in a pro rata amount of the
shares that would have been distributable under the award had the grantee
remained employed with BD through the vesting period.
    
4.         Time-Vested Units
    
         (a)    Vesting Period: For awards granted prior to January 1, 2015,
third anniversary of grant date. For awards made on or after January 1, 2015,
awards vest ratably over three (3) years, with one-third becoming exercisable on
each of the first, second, and third anniversary of the grant date.
    
         (b) Settlement: Each Time-Vested Unit entitles the grantee to one share
of BD common stock upon vesting.
    
         (c) Dividend Equivalent Rights: Time-Vested Units granted prior to
November 2012 were issued in tandem with dividend equivalent rights.
    
         (d) Termination prior to the completion of vesting period: Upon
Retirement, death or Disability, the award vests in full. Upon involuntary
termination without Cause, the grantee vests in a pro rata amount of the award.
    
5.         Career Shares
    
         (a)    Vesting Period: First anniversary of the grantee’s Retirement
from BD:
    
         (b)    Settlement: Each Career Share entitles the grantee to one share
of BD common stock upon vesting:
    
         (c)    Dividend Equivalent Rights: Career Shares are issued in tandem
with dividend equivalent rights.
    
         (d)    Termination prior to the completion of vesting period: Upon
death, Disability or involuntary termination other than for Cause, Career Shares
become fully vested.
    
         (e)    Forfeiture: Subject to forfeiture in the event, at any time
prior to the first anniversary of the grantee’s Retirement, the grantee violates
non-compete covenant with BD.




